DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 03/01/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 10 and 12 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhat et al. (US 2020/0342194).
Regarding claim 1, Bhat et al. disclose an image acquiring device comprising: a light source portion (¶46: device 10 comprises an array of pixels 11 formed by micro-LEDs 12 or other light sources, such as vertical-cavity surface emitting lasers (VCSELs)); and a sensor portion (¶81: photodiode array 38 may be a CMOS image sensor, a CCD image sensor, or any other image sensor), wherein the light source portion comprises: an emitter portion having a plurality of groups of emitters configured to emit light of different wavelengths, wherein each of the plurality of groups corresponds to a respective wavelength of the different wavelengths (fig. 1; ¶46: LEDs 12 may be different kinds that emit different peak wavelengths of interest, or the LEDs 12 may be the same kind (e.g., UV LEDs) with different phosphors to emit the different wavelengths of interest…the LEDs 12 in a single pixel 11 include red R, blue B, green G, and IR-emitting LEDs); a circuit portion configured to independently control a plurality of segments into which the emitter portion is divided (¶46, 55: LEDs 12 emitting different wavelengths may be separately energized, so the output of the photodiodes 14 can be correlated to the wavelength emitted by the energized LEDs 12…Different sections of the pixel array, or ones of the pixels 11, may be separately energized to reduce cross-talk between photodiodes 14 and LEDs 12 from different pixels 11); and a driver portion configured to control the circuit portion so that the plurality of segments are driven at different strengths or at different times (¶47, 52-53, 55: LED controller 18 controls the energization of the LEDs 12 using, for example, row and column addressing, and the photodiodes 14 are controlled by a photodetector controller 20. A processor 22 provides overall control of the controllers 18 and 20 and detects the outputs of the various photodiodes 14 for further processing, depending on the desired function).

Regarding claim 2, Bhat et al. disclose all of the aforementioned limitations of claim 1. Bhat also teaches wherein each of the plurality of segments comprises a plurality of groups of emitters (fig. 1; ¶46: LEDs 12 in a single pixel 11 include red R, blue B, green G, and IR-emitting LEDs).

Regarding claim 3, Bhat et al. disclose all of the aforementioned limitations of claim 2. Bhat also teaches wherein the driver portion is configured to drive the plurality of segments sequentially (¶47, 102: LEDs of any one peak wavelength within the pixel array may optionally also be sequentially illuminated, with one or more detectors from within the pixel array concurrently being read, to eliminate cross-talk so as to enable further enhancement of the resolution of the image obtained by digital processing… LEDs may be energized concurrently or sequentially. If the LEDs are energized sequentially, the photodetectors may be selectively read so as to better associate absorption of the light with the locations in the body part proximate to the energized LED. The sequential illumination may be in any pattern).

Regarding claim 4, Bhat et al. disclose all of the aforementioned limitations of claim 3. Bhat also teaches wherein: the driver portion is driven so that a plurality of emitters belonging to a same segment are all driven at a same time; and the sensor portion is configured to change a wavelength of received light according to a time or a region (¶47, 102: LEDs of any one peak wavelength within the pixel array may optionally also be sequentially illuminated, with one or more detectors from within the pixel array concurrently being read, to eliminate cross-talk so as to enable further enhancement of the resolution of the image obtained by digital processing… LEDs may be energized concurrently or sequentially. If the LEDs are energized sequentially, the photodetectors may be selectively read so as to better associate absorption of the light with the locations in the body part proximate to the energized LED. The sequential illumination may be in any pattern).

Regarding claim 5, Bhat et al. disclose all of the aforementioned limitations of claim 3. Bhat also teaches after a first group of emitters is driven according to a driving order of the plurality of segments, a second group of emitters is sequentially driven according to the driving order of the plurality of segments (¶47, 102: LEDs of any one peak wavelength within the pixel array may optionally also be sequentially illuminated, with one or more detectors from within the pixel array concurrently being read, to eliminate cross-talk so as to enable further enhancement of the resolution of the image obtained by digital processing… LEDs may be energized concurrently or sequentially. If the LEDs are energized sequentially, the photodetectors may be selectively read so as to better associate absorption of the light with the locations in the body part proximate to the energized LED. The sequential illumination may be in any pattern).

Regarding claim 6, Bhat et al. disclose all of the aforementioned limitations of claim 5. Bhat also teaches wherein the sensor portion is configured to change a wavelength of received light according to a time or a region or to receive light regardless of wavelength (¶46-47, 102: LEDs 12 emitting different wavelengths may be separately energized, so the output of the photodiodes 14 can be correlated to the wavelength emitted by the energized LEDs 12….LEDs of any one peak wavelength within the pixel array may optionally also be sequentially illuminated, with one or more detectors from within the pixel array concurrently being read, to eliminate cross-talk so as to enable further enhancement of the resolution of the image obtained by digital processing… LEDs may be energized concurrently or sequentially. If the LEDs are energized sequentially, the photodetectors may be selectively read so as to better associate absorption of the light with the locations in the body part proximate to the energized LED. The sequential illumination may be in any pattern).

Regarding claim 7, Bhat et al. disclose all of the aforementioned limitations of claim 5. Bhat also teaches wherein a duration during which one of the plurality of groups of emitters is driven with respect to all of the plurality of segments corresponds to a unit frame time of the image acquiring device (¶53: photodetector controller 20 captures a sequence of images corresponding to the multiple distinct illumination states).

Regarding claim 8, Bhat et al. disclose all of the aforementioned limitations of claim 1. Bhat also teaches when each of the plurality of segments has a plurality of emitters arranged in a same pattern (fig. 1, ¶46, 53, 102).

Regarding claim 9, Bhat et al. disclose all of the aforementioned limitations of claim 8. Bhat also teaches wherein: the sensor portion is divided into regions to form a unit pixel that corresponds to a minimum unit for receiving light of a plurality of wavelengths; and a wavelength pattern of pixels in the unit pixel corresponds to a wavelength pattern of emitters provided in each of the plurality of segments (fig. 1,10 , ¶44, 46: an array of photodetectors is included in a multi-wavelength pixel area and since the LEDs emitting different wavelengths can be separately energized, the output of the PD is correlated to the wavelength emitted by the energized LEDs).

Regarding claim 10, Bhat et al. disclose all of the aforementioned limitations of claim 9. Bhat also teaches wherein pixels corresponding to wavelengths numerically close to each other in the unit pixel are provided spatially adjacent to each other (fig. 1,10 , ¶44, 46).

Regarding claim 12, Bhat et al. disclose all of the aforementioned limitations of claim 1. Bhat also teaches wherein: the plurality of segments is arranged in an m * n matrix, where m and n denote natural numbers; and a plurality of emitters in each segment is arranged in a p * q matrix, where p and q denote natural numbers (fig. 1,10, ¶46).

Regarding claim 13, Bhat et al. disclose all of the aforementioned limitations of claim 1. Bhat also teaches wherein the plurality of groups of emitters comprises an R-wavelength emitter, a G-wavelength emitter, a B-wavelength emitter, and an IR-wavelength emitter. (fig. 1,10, ¶46: RGBIR).

Regarding claim 14, Bhat et al. disclose all of the aforementioned limitations of claim 1. Bhat also teaches wherein the plurality of groups of emitters correspond to vertical cavity surface emitting lasers (VCSELs) (fig. 1,10, ¶46: VCSELS).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. in view of Pacala et al. (US 2020/0041646).
Regarding claim 11, Bhat et al. disclose all of the aforementioned limitations of claim 1. Bhat fails to explicitly disclose wherein each of the plurality of segments comprises one group of the plurality of groups of emitters.
	In the same field of endeavor, Pacala teaches a LiDAR system with emitter banks each with the same type of emitters per block (fig. 6; ¶112-113). In light of the teaching of Pacala, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Pacala’s teachings in Bhat’s system because an artisan of ordinarily skill would recognize that this would result in a saving power.


Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. in view of Hellmig et al. (US 2018/0038944).
Regarding claim 15, Bhat et al. disclose all of the aforementioned limitations of claim 1. Bhat also teaches wherein: the sensor portion is provided as at least two sensor subportions (fig. 1, ¶46). Bhat fails to explicitly disclose wherein a pattern of arrangement of emitters in a first segment of the plurality of segments is different from a pattern of arrangement of emitters in a second segment of the plurality of segments.
	In the same field of endeavor, Hellmig teaches a laser system with multiple groups of lasers with differing arrangements (fig. 4; ¶70). In light of the teaching of Hellmig, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hellmig’s teachings in Bhat’s system because an artisan of ordinarily skill would recognize that this would result in differing emission characteristics that can be controlled based on user needs.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. in view of WO 2008/054130 (hereinafter Roh).
Regarding claim 16, Bhat et al. disclose all of the aforementioned limitations of claim 1. Bhat fails to explicitly disclose wherein the driver portion is further configured to drive a plurality of emitters in a manner in which a brightness of emitters in an outer segment among the plurality of segments is brighter than brightness of emitters in an inner segment among the plurality of segments.
	In the same field of endeavor, Roh teaches LED lamps arranged at an outer ring are brighter than LED lamps arranged at an inner ring (fig. 1, 2; ¶28). In light of the teaching of Roh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Roh’s teachings in Bhat’s system because an artisan of ordinarily skill would recognize that this would result in brightness not having deviation regardless of a malfunction.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698